Case: 4:21-cv-00540-HEA Doc. #: 1-1 Filed: 05/07/21 Page: 1 of 18 PageID #: 5




                 EXHIBIT 1
5/6/2021      Case: 4:21-cv-00540-HEA Doc. #: 1-1 21SL-CC01445
                                           Case.net: Filed: 05/07/21     Page: 2 of 18 PageID #: 6
                                                               - Docket Entries




                                                                                         Search for Cases by: Select Search Method...

  Judicial Links   |   eFiling   |   Help   |   Contact Us   |   Print                           GrantedPublicAccess     Logoff MWYMORE1956

                   21SL-CC01445 - EDWARD J KOELLER V RISK BASED SECURITY, INC. (E-
                                               CASE)

    FV File Viewer


 Click here to eFile on Case                 Sort Date Entries:                                       Display Options:
                                                                Descending                                               All Entries
 Click here to Respond to Selected Documents
                                                                                          Ascending


  04/01/2021           Summ Issd- Circ Pers Serv O/S
                       Document ID: 21-SMOS-300, for RISK BASED SECURITY, INC..Summons Attached in PDF Form for
                       Attorney to Retrieve from Secure Case.Net and Process for Service.

  03/31/2021           Filing Info Sheet eFiling
                           Filed By: JOHN FRANCIS GARVEY JR
                       Pet Filed in Circuit Ct
                       Class Action Complaint.
                          Filed By: JOHN FRANCIS GARVEY JR
                          On Behalf Of: EDWARD J. KOELLER
                       Judge Assigned
                       DIV 9
 Case.net Version 5.14.17.6                                      Return to Top of Page                                    Released 04/13/2021




https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                                                   1/1
                                                                                                     Electronically Filed - St Louis County - March 31, 2021 - 09:51 AM
 Case: 4:21-cv-00540-HEA Doc. #: 1-1 Filed: 05/07/21 Page: 3 of 18 PageID #: 7
                                                                              21SL-CC01445

              IN THE CIRCUIT COURT OF THE COUNTY OF ST. LOUIS
                             STATE OF MISSOURI


 EDWARD J. KOELLER,                              )
 9821 Vicksburg Siege Ct.                        )
 St. Louis, MO 63123                             )
                                                 )   CASE NO.
                        Plaintiff,               )
 VS.                                             )   JURY TRIAL DEMANDED
                                                 )
                                                 )
 RISK BASED SECURITY, INC.                       )
 Serve: Any Officer or Director                  )
        3308 W. Clay St.                         )
        Richmond, VA 23260                       )
                                                 )
                        Defendant.               )

                                CLASS ACTION COMPLAINT

       Plaintiff Edward J. Koeller (hereinafter “Mr. Koeller” or “Plaintiff”) on behalf of himself

and the proposed classes defined below brings this action against Risk Based Security, Inc.

(“Risk Based Security” or “Defendant”), to secure redress on behalf of themselves and others for

Defendant’s violations of the do-not-call rules of the Telephone Consumer Protection Act

(“TCPA”), 47 U.S.C. § 227, and the no-call rules of the Missouri Telemarketing No-Call List

Law, Mo. Rev. Stat. §§ 407.1095 et seq.

                                     NATURE OF THE ACTION

               Advancements in telephone dialing technology by the 1980s and 90s made

reaching a large number of consumers by telephone easier and more cost-effective. However,

this technology has also brought with it an onslaught of unsolicited robocalls, spam text

messages, and junk faxes that intrude on individual privacy and waste consumer time and

money. As a result, the federal government and numerous states have enacted legislation to

combat these widespread telecommunications abuses. As Congress recognized:

                                                1
                                                                                                         Electronically Filed - St Louis County - March 31, 2021 - 09:51 AM
  Case: 4:21-cv-00540-HEA Doc. #: 1-1 Filed: 05/07/21 Page: 4 of 18 PageID #: 8




               Many customers are outraged over the proliferation of intrusive,
               nuisance calls to their homes…. Banning such automated or
               prerecorded telephone calls to the home, except when the receiving
               party consents to receiving the call or when such calls are
               necessary in an emergency situation affecting the health and safety
               of the consumer, is the only effective means of protecting
               telephone consumers from this nuisance and privacy invasion.

Pub. L. No. 102-243, 105 Stat. 2394 § 2(6, 12) (1991).

               As is relevant here, the TCPA provides that “[n]o person or entity shall initiate

any telephone solicitation to ... [a] residential telephone subscriber who has registered his or her

telephone number on the national do-not-call registry of persons who do not wish to receive

telephone solicitations that is maintained by the Federal Government.” 47 C.F.R.

§ 64.1200(c)(2).




               The Missouri Telemarketing No-Call List Law, Mo. Rev. Stat. §§ 407.1095 et

seq., similarly provides that “[n]o person or entity shall make or cause to be made any telephone

solicitation to any residential subscriber in this state who has given notice to the attorney general,

in accordance with rules promulgated pursuant to section 407.1101 of such subscriber’s

objection to receiving telephone solicitations.” Mo. Rev. Stat. § 407.1098. It also prohibits

“knowingly us[ing] any method to block or otherwise circumvent any subscriber’s use of a caller

identification service” with respect to a telephone solicitation to a residential subscriber.

Mo. Rev. Stat. § 407.1104.




                                                  2
                                                                                                       Electronically Filed - St Louis County - March 31, 2021 - 09:51 AM
  Case: 4:21-cv-00540-HEA Doc. #: 1-1 Filed: 05/07/21 Page: 5 of 18 PageID #: 9




               Defendant caused multiple telemarketing calls to be made to the telephones of

Plaintiff and others without their prior express invitation or permission, despite such person’s

prior request to not be called and/or registration with the National Do Not Call Registry or

Missouri No-Call List. Plaintiff files this class action complaint on behalf of himself and others

similarly situated, seeking relief from Defendant’s illegal calling practices.

                                          THE PARTIES

               Plaintiff Edward J. Koeller is a natural person who resides in St. Louis County,

Missouri.

               Defendant Risk Based Security, Inc. is a Delaware corporation headquartered in

Richmond, Virginia. Risk Based Security maintains a registered agent of Jacob L. Kouns, 5518

Olde Hartley Way, Glen Allen, Virginia 23060.

                                 JURISDICTION AND VENUE

               This court is vested with subject-matter jurisdiction pursuant to Mo. Stat.

§ 478.070.

               This Court has personal jurisdiction over Risk Based Security as it provides

services in Missouri and makes telemarketing calls into Missouri.

               Venue is proper in this Court pursuant to MO Stat. § 508.010 because Plaintiff

was first injured in the county of St. Louis since that is where he received the telemarketing calls

at issue.

                                  FACTUAL ALLEGATIONS

A.      Factual Allegations Regarding Defendant

               Risk Based Security is a cybersecurity company.




                                                  3
                                                                                                        Electronically Filed - St Louis County - March 31, 2021 - 09:51 AM
 Case: 4:21-cv-00540-HEA Doc. #: 1-1 Filed: 05/07/21 Page: 6 of 18 PageID #: 10




               One of Risk Based Security’s telephone numbers is (804) 800-2040. See

https://www.riskbasedsecurity.com/2019/05/28/risk-based-security-opens-new-office-in-

richmond-va/ (last visited March 23, 2021).

               One of Risk Based Security’s strategies for marketing its services includes the use

of telephone solicitation calls.

               Recipients of these telephone solicitation calls, including Plaintiff, did not consent

to receive such calls.

B.     Factual Allegations Regarding Plaintiff

               Plaintiff is, and at all times mentioned herein was, a “person” as defined by

47 U.S.C. § 153(39).

               Plaintiff’s telephone number, (314) 602-XXXX, is a non-commercial telephone

number not associated with any business.

               Plaintiff’s telephone number, (314) 602-XXXX, is a cellular telephone number

used for personal residential purposes.

               Plaintiff’s telephone number has been listed on the National Do Not Call Registry

since August of 2007.

               Additionally, Plaintiff’s telephone number has been on the Missouri No-Call List

since January 1, 2013.

               Plaintiff has never been a customer of Risk Based Security and never consented to

receive calls from Risk Based Security.

               Despite these registrations, Plaintiff received multiple telemarketing calls from

Risk Based Security.

               On or around October 15, 2020 Plaintiff received a telephone solicitation call on

his cellular telephone number promoting Risk Based Security’s services.
                                                 4
                                                                                                       Electronically Filed - St Louis County - March 31, 2021 - 09:51 AM
 Case: 4:21-cv-00540-HEA Doc. #: 1-1 Filed: 05/07/21 Page: 7 of 18 PageID #: 11




                  The caller identified himself as Daniel Sherry and explained that he was calling

on behalf of Risk Based Security.

                  Plaintiff was not interested in Risk Based Security’s services and informed the

caller as such.

                  Plaintiff further advised the caller that his telephone number was on the National

Do Not Call Registry and requested that the caller place him on their do not call list.

                  Several months later, on or around February 8, 2021, Plaintiff received a

subsequent telephone solicitation call on his cellular telephone number from Risk Based Security

promoting its services.

                  The caller ID showed the call was from telephone number (804) 800-2040.

                  Again, the caller, Daniel Sherry, identified himself as being from Risk Based

Security and were calling to promote its services.

                  Again, Plaintiff advised the caller that he was not interested in Risk Based

Security’s services.

                  Plaintiff also again informed the Risk Based Security representative that he was

on the National Do Not Call Registry and did not want to receive further telephone solicitation

calls.

                  Each of the above-described calls occurred after Plaintiff had registered his

residential telephone number with both the National Do Not Call Registry and the Missouri No-

Call List.

                  Plaintiff and other individuals who received these calls suffered an invasion of

privacy and were harassed by the conduct of Defendant.




                                                   5
                                                                                                    Electronically Filed - St Louis County - March 31, 2021 - 09:51 AM
 Case: 4:21-cv-00540-HEA Doc. #: 1-1 Filed: 05/07/21 Page: 8 of 18 PageID #: 12




                                     CLASS ALLEGATIONS

               Pursuant to Missouri Court Rule of Civil Procedure 52.08, Plaintiff brings this

class action on behalf of himself and the following proposed Classes (the “Classes”):

               National DNC Class: All non-customers of Risk Based Security
               within the United States to whom Risk Based Security or someone
               on its behalf initiated more than one call for the purpose of
               encouraging the purchase of Risk Based Security’s goods or
               services within any 12-month period, at any time on or after the
               date four years prior to the filing of this action, despite the
               residential telephone number having been registered on the
               National Do Not Call Registry for more than 31 days.

               Missouri No-Call List Class: All persons in the State of Missouri
               to whom Risk Based Security or someone on its behalf made more
               than one call in any 12-month period for the purpose of
               encouraging the purchase of Risk Based Security’s goods or
               services, at any time on or after the date two years prior to the
               filing of this action, despite the telephone number having been
               registered with the Missouri No-Call List, where Risk Based
               Security’s records do not reflect any other consensual business
               transaction with such person for at least 181 days prior.

               The following people are excluded from the Classes: (1) any judge or magistrate

presiding over this action and members of their families; (2) Defendant, Defendant’s

subsidiaries, parents, successors, predecessors, affiliated entities, and any entity in which the

Defendant or its parent has a controlling interest, and their current or former officers and

directors; (3) persons who properly execute and file a timely request for exclusion from the

Classes; (4) persons whose claims in this matter have been finally adjudicated on the merits or

otherwise released; (5) Plaintiff’s counsel and Defendant’s counsel; and (6) the legal

representatives, successors, and assigns of any such excluded persons.

               Plaintiff and members of the Classes satisfy the numerosity, commonality,

typicality, adequacy, and predominance prerequisites for suing as representative parties pursuant

to Rule 52.08(a).

                                                  6
                                                                                                      Electronically Filed - St Louis County - March 31, 2021 - 09:51 AM
 Case: 4:21-cv-00540-HEA Doc. #: 1-1 Filed: 05/07/21 Page: 9 of 18 PageID #: 13




               Numerosity: The exact number of Class members is unknown but based on the

en masse nature of telemarketing is believed to be at least hundreds of persons at this time, and

individual joinder in this case is impracticable. Class members can be easily identified through

Defendant’s records, or those of their agents.

               Typicality: Plaintiff’s claims are typical of the claims of other Class members in

that Plaintiff, and Class members, sustained damages arising out of Defendant’s telemarketing

calls and Class members sustained similar injuries and damages as a result of Defendant’s

uniform illegal conduct.

               Adequacy: Plaintiff will fairly and adequately represent and protect the interests

of the Classes and has retained counsel competent and experienced in complex class actions to

vigorously prosecute this action on behalf of the Classes. Plaintiff has no interests that conflict

with, or are antagonistic to those of, the Classes, and Defendant has no defenses unique to

Plaintiff.

               Commonality and Predominance: There are many questions of law and fact

common to the claims of Plaintiff and members of the Classes, and those questions predominate

over any questions that may affect individual members of the Classes. Common questions for the

Classes include, but are not necessarily limited to, the following:

               a.      Whether Risk Based Security obtained “prior express invitation or

permission” under the TCPA and Missouri Telemarketing No-Call List Law, before the calls at

issue;

               b.      Whether Risk Based Security has established and implemented, with due

care, reasonable practices and procedures to effectively prevent telephone solicitations in

violation of the TCPA’s do-not-call regulations or Missouri’s Telemarketing No-Call List Law;



                                                  7
                                                                                                       Electronically Filed - St Louis County - March 31, 2021 - 09:51 AM
Case: 4:21-cv-00540-HEA Doc. #: 1-1 Filed: 05/07/21 Page: 10 of 18 PageID #: 14




               c.        Whether Risk Based Security should be held liable for violations on its

behalf; and

               d.        Damages, including whether any violations were performed willfully or

knowingly, such that Plaintiff and the other Class members are entitled to treble damages under

47 U.S.C. § 227(c)(5).

               Superiority: Class action treatment is superior to the alternatives for the fair and

efficient adjudication of the controversy alleged herein. Such treatment will permit a large

number of similarly situated persons to prosecute their common claims in a single forum

simultaneously, efficiently, and without the duplication of effort and expense that numerous

individual actions would entail. There are hundreds of Class members of each Class, such that

joinder of all members is impracticable.

       2.      In addition to satisfying the prerequisites of Rule 52.08(a), Plaintiff satisfies the

requirements for maintaining a class action under Rule 52.08(b) because:

               a.        The prosecution of separate actions by the individual Class members

would create a risk of inconsistent or varying adjudication which would establish incompatible

standards of conduct for Defendant;

               b.        The prosecution of separate actions by individual Class members would

create a risk of adjudications with respect to them which would, as a practical matter, be

dispositive of the interests of other Class members not parties to the adjudications, or

substantially impair or impede their ability to protect their interests;

               c.        Defendant has acted or refused to act on grounds that apply generally to

the proposed Classes, thereby making final injunctive relief or declaratory relief herein

appropriate with respect to the proposed Classes as a whole; and



                                                   8
                                                                                                       Electronically Filed - St Louis County - March 31, 2021 - 09:51 AM
Case: 4:21-cv-00540-HEA Doc. #: 1-1 Filed: 05/07/21 Page: 11 of 18 PageID #: 15




               d.      Questions of law or fact common to the members of the Classes

predominate over any questions affecting only individual members, and that a class action is

superior to other available methods for the fair and efficient adjudication of the controversy.

                                          COUNT I
                          Violations of the TCPA, 47 U.S.C. § 227
                     (On Behalf of Plaintiff and the National DNC Class)

               Plaintiff realleges and incorporates by reference each and every allegation set

forth in the preceding paragraphs.

               It is a violation of the TCPA to initiate any telephone solicitation to a residential

telephone subscriber who has registered his or her telephone number on the National Do Not

Call Registry. 47 C.F.R. 64.1200(c)(2).

               Defendant and/or its affiliates, agents, and/or other persons or entities acting on

Defendant’s behalf violated the TCPA by causing multiple telephone solicitation calls to be

initiated to Plaintiff and members of the National DNC Class in a 12-month period, despite the

person’s registration of his or her telephone numbers on the National Do Not Call Registry.

               These violations were willful or knowing.

               As a result of Defendant and/or its affiliates, agents, and/or other persons or

entities acting on Defendant’s behalf’s violations of the TCPA’s national do-not-call rule,

Plaintiff and members of the National DNC Class are each entitled to an injunction and up to

$500 in damages for each such violation. 47 U.S.C. § 227(c)(5).

               Because such violations were willful or knowing, the Court should treble the

amount of statutory damages, pursuant to 47 U.S.C. § 227(c)(5).




                                                  9
                                                                                                     Electronically Filed - St Louis County - March 31, 2021 - 09:51 AM
Case: 4:21-cv-00540-HEA Doc. #: 1-1 Filed: 05/07/21 Page: 12 of 18 PageID #: 16




                                           COUNT II
                  Violations of the Missouri Telemarketing No-Call List Law,
                                Mo. Rev. Stat. §§ 407.1095 et seq.
                  (On Behalf of Plaintiff and the Missouri No-Call List Class)

                 It is a violation of the Missouri Telemarketing No-Call List Law to make or cause

to be made any telephone solicitation to any residential subscriber in Missouri who has placed

his or her phone number on the Missouri No-Call List. Mo. Rev. Stat. § 407.1098.

                 Defendant violated the Missouri Telemarketing No-Call List Law by making or

causing to be made multiple telephone solicitations of Defendant’s goods or services to

residential subscribers, like Plaintiff and each member of the Missouri No-Call List Class, in a

12-month period, despite the person’s registration of his or her telephone numbers on the

Missouri No-Call List.

                 These violations were willful or knowing.

                 Defendant failed to establish and implement, with due care, reasonable practices

and procedures to effectively prevent telephone solicitations to persons who had registered their

telephone numbers with the Missouri No-Call List.

                 As a result of Defendant’s violations of the Missouri Telemarketing No-Call List

Law, Plaintiff and members of the Missouri No-Call List Class are each entitled to an injunction

and up to $5,000 in damages for each such knowing violation. Mo. Rev. Stat. § 407.1107.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of the National DNC Class and the

Missouri No-Call List Class, respectfully request that the Court enter judgment against

Defendant for:

       A.        Certification of the National DNC Class as alleged herein;

       B.        Certification of the Missouri No-Call List Class as alleged herein;

                                                  10
                                                                                                    Electronically Filed - St Louis County - March 31, 2021 - 09:51 AM
Case: 4:21-cv-00540-HEA Doc. #: 1-1 Filed: 05/07/21 Page: 13 of 18 PageID #: 17




       C.      Appointment of Plaintiff as representative of the Classes;

       D.      Appointment of the undersigned as counsel for the Classes;

       E.      Damages to Plaintiff and members of the National DNC Class pursuant to

47 U.S.C. § 227(c)(5);

       F.      Damages to Plaintiff and members of the Missouri No-Call List Class pursuant to

Mo. Rev. Stat. § 407.1107;

       G.      Injunctive relief for Plaintiff and members of the National DNC Class, pursuant to

47 U.S.C. § 227(c)(5), preventing the Defendant from making calls to numbers listed on the

National Do Not Call Registry;

       H.      Injunctive relief for Plaintiff and members of the Missouri No-Call List Class,

pursuant to Mo. Rev. Stat. § 407.1107, preventing the Defendant from making calls to numbers

listed on the Missouri Do Not Call List;

       I.      Attorneys’ fees and costs, as permitted by law; and

       J.      Such other or further relief as the Court deems just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury.

Dated: March 31, 2021                        Respectfully submitted,

                                             By: /s/ John F. Garvey
                                                John F. Garvey #35879
                                                CAREY DANIS & LOWE
                                                8235 Forsyth, Suite 1100
                                                St. Louis, Missouri 63105
                                                Telephone: (314) 725-7700
                                                Facsimile: (314) 678-3401
                                                jgarvey@careydanis.com




                                                   11
                                                                                               Electronically Filed - St Louis County - March 31, 2021 - 09:51 AM
Case: 4:21-cv-00540-HEA Doc. #: 1-1 Filed: 05/07/21 Page: 14 of 18 PageID #: 18




                                                Samuel J. Strauss*
                                                TURKE & STRAUSS LLP
                                                936 North 34th Street, Suite 300
                                                Seattle, Washington 98103-8869
                                                Telephone: (608) 237-1775
                                                Facsimile: (608) 509-4423
                                                sam@turkestrauss.com

                                                Anthony Paronich*
                                                PARONICH LAW, P.C.
                                                350 Lincoln Street, Suite 2400
                                                Hingham, Massachusetts 02043
                                                Telephone: (617) 485-0018
                                                Facsimile: (508) 318-8100
                                                anthony@paronichlaw.com

                                                *Motions for Admission to be filed

                                            Attorneys for Plaintiff and the Proposed Classes


                                CERTIFICATE OF FILING

        The undersigned hereby certifies that the foregoing Class Action Complaint has been
filed using the Court's electronic case filing system on this 31st day of March, 2021.

                                                   /s/ John F. Garvey




                                              12
            Case: 4:21-cv-00540-HEA Doc. #: 1-1 Filed: 05/07/21 Page: 15 of 18 PageID #: 19

               IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                          Case Number: 21SL-CC01445
 DAVID L VINCENT III
 Plaintiff/Petitioner:                                       Plaintiff’s/Petitioner’s Attorney/Address:
 EDWARD J. KOELLER                                           JOHN FRANCIS GARVEY JR
                                                             8235 FORSYTH BLVD
                                                             STE 1100
                                                       vs.   ST LOUIS, MO 63105
 Defendant/Respondent:                                       Court Address:
 RISK BASED SECURITY, INC.                                   ST LOUIS COUNTY COURT BUILDING
 Nature of Suit:                                             105 SOUTH CENTRAL AVENUE
                                                             CLAYTON, MO 63105
 CC Other Tort                                                                                                               (Date File Stamp)

                         Summons for Personal Service Outside the State of Missouri
                                                       (Except Attachment Action)
    The State of Missouri to: RISK BASED SECURITY, INC.
                              Alias:
  OFFICER OR DIRECTOR
  3308 W. CLAY STREET
  RICHMOND, VA 23260
     COURT SEAL OF
                                     You are summoned to appear before this court and to file your pleading to the petition, copy of which is
                                attached, and to serve a copy of your pleading upon the attorney for the Plaintiff/Petitioner at the above
                                address all within 30 days after service of this summons upon you, exclusive of the day of service. If you fail to
                                file your pleading, judgment by default will be taken against you for the relief demanded in this action.
                                     SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                              notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov, or
                              through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
    ST. LOUIS COUNTY          proceeding.

                                 01-APR-2021                                        ____________________________________________________
                                  Date                                                                         Clerk
                                Further Information:
                                MT
                                                 Officer’s or Server’s Affidavit of Service
     I certify that:
     1. I am authorized to serve process in civil actions within the state or territory where the above summons was served.
     2. My official title is _______________________________________ of ______________________ County, _________________ (state).
     3. I have served the above summons by: (check one)
                   delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
           _________________________________, a person of the Defendant’s/Respondent’s family over the age of 15 years who permanently
           resides with the Defendant/Respondent.
              .
                  (for service on a corporation) delivering a copy of the summons and a copy of the petition to
                   _____________________________________________ (name) _____________________________________________ (title).
                  other (describe) ________________________________________________________________________________________.
     Served at _____________________________________________________________________________________________________________ (address)
     in __________________________ County, ____________________ (state), on ___________________ (date) at ________________ (time).
     ____________________________________________________________        ___________________________________________________________
                  Printed Name of Sheriff or Server                                       Signature of Sheriff or Server
                                Subscribed and Sworn To me before this ___________ (day) ______________ (month) _________ (year)
                                I am: (check one)    the clerk of the court of which affiant is an officer.
                                                     the judge of the court of which affiant is an officer.
           (Seal)                                    authorized to administer oaths in the state in which the affiant served the above summons.
                                                      (use for out-of-state officer)
                                                     authorized to administer oaths. (use for court-appointed server)
                                                                            ___________________________________________________________
                                                                                                  Signature and Title




OSCA (7-04) SM60 For Court Use Only: Document ID# 21-SMOS-300      1        (21SL-CC01445)                             Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                                               506.500, 506.510 RSMo
            Case: 4:21-cv-00540-HEA Doc. #: 1-1 Filed: 05/07/21 Page: 16 of 18 PageID #: 20
    Service Fees, if applicable
    Summons         $___________________
    Non Est         $___________________
    Mileage         $___________________ (_______________miles @ $ _______ per mile)
    Total           $___________________
                            See the following page for directions to clerk and to officer making return on service of summons.




                                   Directions to Officer Making Return on Service of Summons

          A copy of the summons and a copy of the motion and/or petition must be served on each Defendant/Respondent. If any
     Defendant/Respondent refuses to receive the copy of the summons and motion and/or petition when offered to him, the return
     shall be prepared to show the offer of the officer to deliver the summons and motion and/or petition and the
     Defendant’s/Respondent's refusal to receive the same.

          Service shall be made: (1) On Individual. On an individual, including an infant or incompetent person not having a
     legally appointed guardian, by delivering a copy of the summons and motion and/or petition to the individual personally or by
     leaving a copy of the summons and motion and/or petition at the individual's dwelling house or usual place of abode with
     some person of the family over 15 years of age, or by delivering a copy of the summons and motion and/or petition to an agent
     authorized by appointment or required by law to receive service of process; (2) On Guardian. On an infant or incompetent
     person who has a legally appointed guardian, by delivering a copy of the summons and motion and/or petition to the guardian
     personally; (3) On Corporation, Partnership or Other Unincorporated Association. On a corporation, partnership or
     unincorporated association, by delivering a copy of the summons and motion and/or petition to an officer, partner, or
     managing or general agent, or by leaving the copies at any business office of the Defendant/Respondent with the person
     having charge thereof or by delivering copies to its registered agent or to any other agent authorized by appointment or
     required by law to receive service of process; (4) On Public or Quasi-Public Corporation or Body. On a public, municipal,
     governmental or quasi-public corporation or body in the case of a county, to the mayor or city clerk or city attorney in the case
     of a city, to the chief executive officer in the case of any public, municipal, governmental, or quasi-public corporation or body
     or to any person otherwise lawfully so designated.

          Service may be made by an officer or deputy authorized by law to serve process in civil actions within the state or
     territory where such service is made.

          Service may be made in any state or territory in the United States. If served in a territory, substitute the word "territory"
     for the word "state."

          The officer making the service must swear an affidavit before the clerk, deputy clerk, or judge of the court of which the
     person is an officer or other person authorized to administer oaths. This affidavit must state the time, place, and manner of
     service, the official character of the affiant, and the affiant's authority to serve process in civil actions within the state or
     territory where service is made.

          Service must not be made less than ten days nor more than sixty days from the date the Defendant/Respondent is to appear
     in court. The return should be made promptly, and in any event so that it will reach the Missouri Court within 30 days after
     service.




OSCA (7-04) SM60 For Court Use Only: Document ID# 21-SMOS-300          2         (21SL-CC01445)                                  Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                                                         506.500, 506.510 RSMo
            Case: 4:21-cv-00540-HEA Doc. #: 1-1 Filed: 05/07/21 Page: 17 of 18 PageID #: 21



                             THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                     Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.
CCADM73

OSCA (7-04) SM60 For Court Use Only: Document ID# 21-SMOS-300   3    (21SL-CC01445)        Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                   506.500, 506.510 RSMo
            Case: 4:21-cv-00540-HEA Doc. #: 1-1 Filed: 05/07/21 Page: 18 of 18 PageID #: 22



   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 7900 Carondelet Avenue, 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-04) SM60 For Court Use Only: Document ID# 21-SMOS-300   4   (21SL-CC01445)       Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                 506.500, 506.510 RSMo
